Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is December 10, 2019. This Office Action is in response to the amendment and remarks filed August 23, 2021. This action is an ALLOWANCE. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 – 17 directed to an invention non-elected without traverse.  Claims 1 – 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 – 17, directed to the nonelected process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been reviewed for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined. 
Upon review, Examiner finds the withdrawn, currently-amended Claims 8 – 17 do not depend from nor require all the limitations of an allowable product claim. For example, the limitation of allowable, independent Claim 1, line 9 – 12, which recites
“wherein each of the contacts is a barrel-shaped structure, the barrel-shaped structure has a middle portion, a head portion, and an end portion, wherein a perimeter of the head portion is smaller than a perimeter of the middle portion, and a perimeter of the end portion is smaller than the perimeter of the middle portion”

is not recited by withdrawn, currently-amended Claims 8 – 17. In addition, Applicant’s arguments regarding rejoinder (See “REMARKS”, page 11 of 12, section “Discussion of Withdrawn Claims” are not found to be persuasive. As such, withdrawn, currently-amended claims 8 – 17 are not rejoined and are accordingly canceled by Examiner’s Amendment as noted below to place the application in condition for allowance. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claims 8 – 17 directed to a process non-elected without traverse.  Accordingly, Claims 8 – 17 have been cancelled as follows:
Claims 8 – 17:  (Cancelled)

Allowable Subject Matter
Claims 1 – 7 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and arguments filed by the applicant on August 23, 2021. See "REMARKS", page 7 of 12, last paragraph through page 10 of 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813